Exhibit 10.2

EXECUTION COPY

LOGO [g61910img01.jpg]

Opening Transaction

 

To:    Raser Technologies, Inc. A/C:    From:    Merrill Lynch Financial
Markets, Inc. Re:    Issuer Call Spread Option Transaction Ref. No:    Date:   
March 19, 2008

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Merrill Lynch Financial
Markets, Inc. (“Dealer”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Agent”) and Raser Technologies, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method, New York law (without
regard to the conflicts of law principles) as the governing law and US Dollars
(“USD”) as the Termination Currency, (ii) the election that subparagraph (ii) of
Section 2(c) will not apply to Transactions and the elections set forth in
Section 19 hereof). The parties hereby agree that no Transactions other than the
Transaction to which this Confirmation relates shall be governed by the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and the Definitions or the
Agreement, as the case may be, this Confirmation shall govern.



--------------------------------------------------------------------------------

2. This Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   March 19, 2008

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Options and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Option Style:

   European

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   Common Stock (par value $0.01 per Share) of Counterparty (Ticker: “RZ”)

Number of Options:

   For each Component, as provided in Annex A to this Confirmation.

Option Entitlement:

   One Share per Option

Strike Price 1:

   USD 9.228

Strike Price 2:

   USD 11.150

Premium:

   USD 5,850,000 (which shall apply to all Components in the aggregate)

Premium Payment Date:

   March 26, 2008

Exchange:

   NYSE Arca

Related Exchange:

   All Exchanges

Procedures for Exercise:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that,
notwithstanding anything to the contrary in the Equity Definitions, if that date
is a Disrupted Day, the Calculation Agent may determine that the Expiration Date
for such Component is a Disrupted Day in whole or in part, in which case the
Calculation Agent shall, in its discretion, determine the number of Options (if
any) for which such day shall be the Expiration Date and (i) allocate the

 

2



--------------------------------------------------------------------------------

   remaining Options for such Expiration Date to one or more of the remaining
Expiration Dates, (ii) designate the first succeeding Scheduled Trading Day that
is not a Disrupted Day and is not or is not deemed to be an Expiration Date in
respect of any other Component of the Transaction hereunder as the Expiration
Date for such remaining Options, or (iii) a combination thereof; provided
further that if the Expiration Date for a Component (including any portion of a
Component whose Expiration Date was postponed as a result of clause (ii) or
(iii) above) has not occurred as of the Final Disruption Date, (a) the Final
Disruption Date shall be deemed to be the Expiration Date and Valuation Date for
each such Component, and (b) the Calculation Agent shall determine the VWAP
Price on the basis of its good faith estimate of the trading value for the
relevant Shares. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date.

Final Disruption Date:

   June 27, 2013

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof.

Automatic Exercise:

   Applicable; and means that the Number of Options for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date if at such time such Options are In-the-Money, as
determined by the Calculation Agent, unless Buyer notifies Seller (by telephone
or in writing) prior to the Expiration Time on such Expiration Date that it does
not wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date. “In-the-Money” means that the VWAP Price is
greater than Strike Price 1.

Seller’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

     

Giving Notice:

   Address:   

Merrill Lynch Financial Markets, Inc.

4 World Financial Center, 17th Floor

New York, New York 10080

Merrill Lynch Financial Centre

   Attention:    Manager of Equity Documentation    Facsimile No.:    (917)
778-0835    Telephone No.:    (212) 449-1951 Settlement Terms:      

In respect of any Component:

     

Settlement Currency:

   USD

Settlement Method:

   At the election of Counterparty by written notice to Dealer at least ten (10)
Business Days prior to the first scheduled

 

3



--------------------------------------------------------------------------------

  

Expiration Date, (i) Net Share Settlement or (ii) Full Physical Settlement. Such
election shall apply to all Components hereunder. If Counterparty fails to make
such election by such date, Net Share Settlement shall apply.

Settlement Date:

   For all Components, the Settlement Date shall be the third Scheduled Trading
Day after the final Expiration Date (or, in respect of all or part of its
obligation to deliver the Number of Shares to be Delivered, such other earlier
date or dates (or, if Section 10 below is applicable, such later dates) as the
Dealer shall determine in its sole discretion).

Net Share Settlement:

   If Net Share Settlement applies, on the Settlement Date, Dealer shall deliver
to Counterparty a number of Shares equal to the sum of the Number of Shares to
be Delivered for all Components to the account specified by Counterparty and
cash in lieu of any fractional shares for any Component valued at the VWAP Price
on the Expiration Date for such Component.

Full Physical Settlement:

   If Full Physical Settlement applies, on the Settlement Date, (i) Counterparty
shall pay to Dealer an amount equal to the sum, for each exercised Component, of
the product of (A) Strike Price 1, (B) the Number of Options for such Component
and (C) the Option Entitlement; and (ii) Dealer shall deliver to Counterparty a
number of Shares equal to the sum of the Number of Shares to be Delivered for
all Components to the account specified by Counterparty and cash in lieu of
fractional shares for any Component valued at the VWAP Price on the Expiration
Date for such Component.

Number of Shares to be Delivered:

   In respect of any Exercise Date for any Component, subject to the last
sentence of Section 9.5 of the Equity Definitions:    If Net Share Settlement
applies:    (i) if the VWAP Price for such Component exceeds Strike Price 1 but
is less than Strike Price 2, a number of Shares equal to (i) the product of (A)
the excess of such VWAP Price over Strike Price 1, (B) the Number of Options for
such Component and (C) the Option Entitlement, divided by (ii) such VWAP Price;
   (ii) if the VWAP Price for such Component equals or exceeds Strike Price 2, a
number of Shares equal to (i) the product of (A) the excess of Strike Price 2
over Strike Price 1, (B) the Number of Options for such Component and (C) the
Option Entitlement, divided by (ii) such VWAP Price; or    (iii) if the VWAP
Price for such Component is less than or equal to Strike Price 1, a number of
Shares equal to zero.    If Full Physical Settlement applies:    (i) if the VWAP
Price for such Component exceeds Strike Price 1 but is less than Strike Price 2,
a number of Shares equal to the product of (A) the Number of Options for such
Component and (B) the Option Entitlement; or

 

4



--------------------------------------------------------------------------------

   (ii) if the VWAP Price for such Component equals or exceeds Strike Price 2, a
number of Shares equal to the product of (A) Strike Price 2 divided by such VWAP
Price, (B) the Number of Options for such Component and (C) the Option
Entitlement; or    (iii) if the VWAP Price for such Component is less than or
equal to Strike Price 1, a number of Shares equal to zero.

VWAP Price:

   For any Expiration Date or other relevant date, as determined by the
Calculation Agent based on the volume weighted average price per share of the
Shares for the regular trading session (including any extensions thereof) of the
Exchange on such Expiration Date or other relevant date (without regard to
pre-open or after hours trading outside of such regular trading session) as
published by Bloomberg at or around 4:15 p.m. New York time on such date, on
Bloomberg page RZ<equity>AQR (or any successor thereto).

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physical Settlement” shall be read as references to “Net Share
Settlement” or “Full Physical Settlement”; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Buyer is the issuer of any Shares.

Share Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment

Extraordinary Dividend:

   Any dividend payable by the Issuer will constitute an Extraordinary Dividend
for purposes hereof.

Extraordinary Events:

  

New Shares:

   In the definition of “New Shares” in Section 12.1(i) of the Equity
Definitions, the text in subsection (i) shall be deleted in its entirety and
replaced with: “publicly quoted, traded or listed on any of the New York Stock
Exchange, NYSE Arca, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors)”.

Consequences of Merger Events:

     

(a)        Share-for-Share:

   Modified Calculation Agent Adjustment

(b)        Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

(c)        Share-for-Combined:

   Component Adjustment

 

5



--------------------------------------------------------------------------------

Tender Offer:    Applicable; provided that (a) Section 12.1(d) of the Equity
Definitions is hereby amended by adding “, or of the outstanding Shares,” before
“of the Issuer” in the fourth line thereof and (b) Sections 12.1(e) and
12.1(l)(ii) of the Equity Definitions are hereby amended by adding “or Shares,
as applicable,” after “voting shares”. Consequences of Tender Offers:      

(a)        Share-for-Share:

   Modified Calculation Agent Adjustment

(b)        Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c)        Share-for-Combined:

   Component Adjustment Nationalization, Insolvency or Delisting:   
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, NYSE Arca, the American Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. Additional Disruption Events:      

(a)        Change in Law:

   Applicable

(b)        Failure to Deliver:

   Applicable

(c)        Insolvency Filing:

   Applicable

(d)        Hedging Disruption:

   Applicable

             Hedging Party:

   Dealer

Determining Party:

   Dealer Non-Reliance:    Applicable Agreements and Acknowledgements      
Regarding Hedging Activities:    Applicable Additional Acknowledgements:   
Applicable Dealer Payment Instructions:    To be provided by Dealer.
Counterparty Payment and Delivery Instructions:    To be provided by
Counterparty.

3. Calculation Agent: Dealer

     

4. Offices:

     

 

6



--------------------------------------------------------------------------------

(a)        The Office of Dealer for this Transaction is:

  

Merrill Lynch Financial Markets, Inc.

4 World Financial Center, 17th Floor

New York, New York 10080

Merrill Lynch Financial Centre

(b)        The Office of Counterparty for this Transaction is:

  

Raser Technologies, Inc.

5152 North Edgewood Drive, Suite 375

Provo, Utah 84604

5. Notices: For purposes of this Confirmation:

(a)        Address for notices or communications to Counterparty:

 

To:

  Raser Technologies, Inc.   5152 North Edgewood Drive, Suite 375   Provo, Utah
84604

Attn:

  General Counsel

Facsimile No.:

  (801) 374-3314

Telephone No.:

  (801) 765-1200

(b)        Address for notices or communications to Dealer:

 

To:   Merrill Lynch Financial Markets, Inc.   4 World Financial Center, 17th
Floor   New York, New York 10080   Merrill Lynch Financial Centre Attention:  
Manager of Equity Documentation Facsimile No.:   (917) 778-0835 Telephone No.:  
(212) 449-1951

6. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and the date on which Counterparty elects the Settlement
Method, (A) none of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii) Counterparty intends that this Transaction qualifies as an equity
instrument for it for purposes of EITF Issue No. 00-19. Notwithstanding the
foregoing and without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 128, 133, 149 or 150, EITF
Issue No. 00-19 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project.

(iii) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificates or documents as Dealer shall reasonably request. Any repurchases of
Shares pursuant to the Transaction are pursuant to a Share repurchase program
publicly announced on or before the Trade Date.

 

7



--------------------------------------------------------------------------------

(iv) Counterparty has not received notice that it is the subject of a tender
offer made under Section 14(d)(1) of the Exchange Act.

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(vii) On the Trade Date and any date on which Counterparty makes a payment
hereunder (A) the assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities, (B) the capital
of Counterparty is adequate to conduct the business of Counterparty and
(C) Counterparty has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature.

(viii) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of the Trade
Date between Counterparty and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(the “Purchase Agreement”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.

(ix)(A) On the Trade Date and during the period starting on the first Expiration
Date and ending on the last Expiration Date (the “Settlement Period”), the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares, are not, and shall not be, subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”) and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Trade Date or the
Settlement Period, as the case may be.

(x) On the Trade Date and during the Settlement Period, neither Counterparty nor
any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under
the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except with the consent of Dealer.

(xi) Counterparty has complied, and will comply, in connection with this
Transaction and all related or contemporaneous purchases or sales of Shares,
with the applicable provisions of the Securities Act, the Exchange Act and the
rules and regulations promulgated thereunder, including, without limitation,
Rules 10b-5 and 13e and Regulation M under the Exchange Act.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition

 

8



--------------------------------------------------------------------------------

of the Transaction has not been and will not be registered under the Securities
Act and is restricted under this Confirmation, the Securities Act and state
securities laws, (v) its financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance.

(f) Each party acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(g) Counterparty agrees to indemnify and hold harmless Dealer, its Affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint or several,
to which such Indemnified Party may become subject because of a breach of any
representation or covenant of Counterparty hereunder, in the Agreement or any
other agreement relating to the Agreement or Transaction and will reimburse
Indemnified Party for all reasonable expenses (including reasonable legal fees
and expenses) as they are incurred in connection with the investigation of,
preparation for, or defense of, any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. Counterparty will not be liable under the foregoing indemnity provision
to the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court to have resulted from Dealer’s gross negligence or
willful misconduct. If for any reason the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. This indemnity shall survive
the completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement and shall inure to the benefit of any permitted assignee of
Dealer.

(h) Counterparty hereby agrees that if, in the reasonable judgment of Seller
based on advice of counsel, the Shares acquired by Dealer or its affiliates for
the purpose of hedging its obligations pursuant to the Transaction (the “Hedge
Shares”) cannot be sold in the U.S. public market by Dealer or its affiliates
without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer or its affiliates to sell the Hedge
Shares in a registered offering, make available to Dealer or such affiliates an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (a) enter into an agreement, in form and substance
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered offering, (b) provide accountant’s “comfort” letters in
customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section shall apply at the election of
Counterparty; (ii) in order to allow Dealer or its affiliates to sell the Hedge
Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and

 

9



--------------------------------------------------------------------------------

substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Seller, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares from Seller at the VWAP Price on such Exchange Business Days, and in the
amounts, requested by Seller.

7. Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Notice Percentage as determined on such day is greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof). The “Notice Percentage” as of any day is the fraction
(A) the numerator of which is the aggregate of the products of the outstanding
Number of Options and the Option Entitlement under this Transaction and (B) the
denominator of which is the number of Shares outstanding on such day.

8. Transfer or Assignment. Neither party may transfer any of its rights or
obligations under this Transaction without the prior written consent of the
non-transferring party; provided that Dealer may assign, transfer and set over
all rights, title and interest, powers, privileges and remedies of Dealer under
this Transaction, in whole or in part, to an affiliate of Dealer that is
guaranteed by Merrill Lynch & Co., Inc. without the consent of Counterparty;
provided further that if the Equity Percentage exceeds 7%, Dealer may
immediately, in its sole discretion, transfer or assign a number of Options
sufficient to reduce the Equity Percentage to 6.5% to any third party with (or
with a guarantor that has) a rating for its long-term, unsecured and
unsubordinated indebtedness by Standard & Poor’s Ratings Services or its
successor (“S&P”) that is not lower than the rating by S&P for the long-term,
unsecured and unsubordinated indebtedness of Merrill Lynch & Co., Inc. (“ML
Debt”), or by Moody’s Investors Service, Inc. (“Moody’s”) that is not lower than
the rating by Moody’s for ML Debt or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute agency rating
mutually agreed by Counterparty and Dealer. If, in the discretion of Dealer,
Dealer is unable to effect such transfer or assignment after its commercially
reasonable efforts on pricing terms reasonably acceptable to Dealer, Dealer may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, allocated to
Components as Dealer determines in its discretion, such that the Equity
Percentage following such partial termination will be equal to or less than 7%.
In the event that Dealer so designates an Early Termination Date with respect to
a portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the Terminated Portion, (ii) Counterparty shall be the Affected
Party with respect to such partial termination and (iii) such portion of this
Transaction shall be the only Terminated Transaction. The “Equity Percentage” as
of any day is the fraction (A) the numerator of which is the number of Shares
that Dealer or any of its affiliates that are subject to aggregation with Dealer
beneficially own (within the meaning of Section 13 of the Exchange Act) on such
day and (B) the denominator of which is the number of Shares outstanding on such
day.

9. Intentionally Omitted.

10. Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Options for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging activity
hereunder in light of existing liquidity conditions or to comply with applicable
law or regulatory requirements or to enable Dealer to effect purchases of Shares
in connection with its hedging activity hereunder in a manner that would, if
Dealer were Counterparty or an affiliated purchaser of Counterparty, be
compliance with applicable legal and regulatory requirements.

11. Matters Relating to Agent.

(a) Agent will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and Agent;

 

10



--------------------------------------------------------------------------------

(b) Neither Counterparty nor Dealer will contact the other without the direct
involvement of Agent;

(c) Agent’s sole role under this Agreement and with respect to any Transaction
is as an agent of Counterparty and Dealer on a disclosed basis and Agent shall
have no responsibility or liability to Counterparty or Dealer hereunder except
for gross negligence or willful misconduct in the performance of its duties as
agent. Agent is authorized to act as agent for Dealer, but only to the extent
expressly required to satisfy the requirements of Rule 15a-1 under the Exchange
Act in respect of the Transaction described hereunder. Agent shall have no
authority to act as agent for Counterparty generally or with respect to
transactions or other matters governed by this Agreement, except to the extent
expressly required to satisfy the requirements of Rule 15a-1 or in accordance
with express instructions from Counterparty.

12. Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

13. Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions and “Consequences of Merger Events”
above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in
the event of a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date, Early Termination Date or other date of termination, as applicable
(“Notice of Share Termination”). Within a commercially reasonable period of time
following receipt of a Notice of Share Termination, Dealer shall deliver to
Counterparty a number of Share Termination Delivery Units having a cash value
equal to the amount of such Payment Obligation (such number of Share Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Share Termination Delivery Units that could be purchased over a
commercially reasonable period of time with the cash equivalent of such payment
obligation) (the “Share Termination Alternative”).

 

Share Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption Event, one Share or, in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physical Settlement” shall be read as references to “Share Termination
Alternative” and all references to “Shares” shall be read as references to
“Share Termination Delivery Units”; and provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating

 

11



--------------------------------------------------------------------------------

   to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).

14. Set-Off. The parties agree to amend Section 6 of the Agreement by adding a
new Section 6(f) thereto as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X under an Equity
Contract owed to Y (or any Affiliate of Y) (whether or not matured or contingent
and whether or not arising under the Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) under an Equity Contract owed to X (whether or not
matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation). Y will give notice to the other party of any set-off effected under
this Section 6(f).

“Equity Contract” shall mean for purposes of this Section 6(f) any Transaction
relating to Shares between X and Y (or any Affiliate of Y) that qualifies as
‘equity’ under applicable accounting rules.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

15. Amendments to Equity Definitions.

(a) The following amendments shall be made to the Equity Definitions and to the
Agreement:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’; and

(ii) Sections 11.2(a) and (e)(vii) of the Equity Definitions are hereby amended
by deleting the words “diluting or concentrative” and replacing them with
“material”.

(b) Solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference to a Strike Price shall be deemed to be a
reference to any of the Strike Price 1 or the Strike Price 2, or both, as
appropriate.

 

12



--------------------------------------------------------------------------------

16. Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

17. Unwind. In the event the sale of the $50,000,000 8% Convertible Senior Notes
due 2013 (the “Related Notes”) is not consummated with the initial purchasers
pursuant to the Purchase Agreement for any reason by the close of business in
New York on March 26, 2008 (or such later date as agreed upon by the parties)
(such date or such later date as agreed upon being the “Accelerated Unwind
Date”), this Transaction shall automatically terminate (the “Accelerated
Unwind”) on the Accelerated Unwind Date and (i) this Transaction and all of the
respective rights and obligations of Dealer and Counterparty under this
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with this
Transaction either prior to or after the Accelerated Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Accelerated
Unwind, all obligations with respect to this Transaction shall be deemed fully
and finally discharged.

18. Arbitration.

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the Agreement or the Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

19. Additional Provisions.

 

13



--------------------------------------------------------------------------------

For purposes of the Agreement:

“Specified Entity” means in relation to Dealer and in relation to Counterparty
for purposes of this Transaction: Not applicable.

The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and will not apply to Counterparty.

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.

Tax Representations.

(a) Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

(b) Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

(i) Dealer represents that it is a corporation incorporated in Delaware.

(ii) Counterparty represents that it is a corporation incorporated in Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

Tax forms, documents or certificates to be delivered are:

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other), execute, and deliver to the other, United States
Internal Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by the other; and (iii) promptly upon learning that any such
form(s) previously provided by it has become obsolete or incorrect.

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Related Notes pursuant to the terms thereof on
the dates so required or permitted in the documentation thereof and all other
notices given and other communications made by Counterparty in respect of the
Related Notes to holders of any Related Notes.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.

 

14



--------------------------------------------------------------------------------

Credit Support Document.

Dealer: Guarantee of ML&Co. in the form attached hereto as Exhibit A.

Counterparty: Not Applicable

Credit Support Provider.

With respect to Dealer: ML&Co.

With respect to Counterparty: Not Applicable.

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.”
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transaction.”

Disclosure. Each party hereby acknowledges and agrees that Dealer has authorized
Counterparty to disclose the Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Dealer) that such disclosure is required by law or by
the rules of NYSE Arca or any securities exchange.

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

15



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to this Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to us.

 

Very truly yours, MERRILL LYNCH FINANCIAL MARKETS, INC. By:  

/s/ FRAN JACOBSON

Name:   Fran Jacobson Title:   Authorized Signatory

 

Agreed and Accepted By: RASER TECHNOLOGIES, INC. By:  

/s/ MARTIN F. PETERSEN

Name:   Martin F. Petersen Title:   Chief Financial Officer

Acknowledged and agreed as to matters to the Agent:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

Solely in its capacity as Agent hereunder

 

By:  

/s/ ANGELINA LOPES

Name:   Angelina Lopes Title:   Authorized Signatory



--------------------------------------------------------------------------------

Annex A

 

Component

   Number of Options    Expiration Date

1

   108,365    January 15, 2013

2

   108,365    January 16, 2013

3

   108,365    January 17, 2013

4

   108,365    January 18, 2013

5

   108,365    January 22, 2013

6

   108,365    January 23, 2013

7

   108,365    January 24, 2013

8

   108,365    January 25, 2013

9

   108,365    January 28, 2013

10

   108,365    January 29, 2013

11

   108,366    January 30, 2013

12

   108,366    January 31, 2013

13

   108,366    February 1, 2013

14

   108,366    February 4, 2013

15

   108,366    February 5, 2013

16

   108,366    February 6, 2013

17

   108,366    February 7, 2013

18

   108,366    February 8, 2013

19

   108,366    February 11, 2013

20

   108,366    February 12, 2013

21

   108,366    February 13, 2013

22

   108,366    February 14, 2013

23

   108,366    February 15, 2013

24

   108,366    February 19, 2013

25

   108,366    February 20, 2013

26

   108,366    February 21, 2013

27

   108,366    February 22, 2013

28

   108,366    February 25, 2013

29

   108,366    February 26, 2013

30

   108,366    February 27, 2013

31

   108,366    February 28, 2013

32

   108,366    March 1, 2013

33

   108,366    March 4, 2013

34

   108,366    March 5, 2013

35

   108,366    March 6, 2013

36

   108,366    March 7, 2013

37

   108,366    March 8, 2013

38

   108,366    March 11, 2013

39

   108,366    March 12, 2013

40

   108,366    March 13, 2013

41

   108,366    March 14, 2013

42

   108,366    March 15, 2013

43

   108,366    March 18, 2013

44

   108,366    March 19, 2013

45

   108,366    March 20, 2013

46

   108,366    March 21, 2013



--------------------------------------------------------------------------------

47

   108,366    March 22, 2013

48

   108,366    March 25, 2013

49

   108,366    March 26, 2013

50

   108,366    March 27, 2013



--------------------------------------------------------------------------------

Exhibit A

GUARANTEE OF MERRILL LYNCH & CO., INC.

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to Raser
Technologies, Inc. (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch Financial Markets, Inc., a corporation duly
organized and existing under the laws of the State of Delaware (“ML”), under the
terms of the Confirmation of Issuer Call Spread Option Transaction between the
Company and ML (ML as Seller), dated as of March 19, 2008 (the “Confirmation”),
including, in case of default, interest on any amount due, when and as the same
shall become due and payable, whether on the scheduled payment dates, at
maturity, upon declaration of termination or otherwise, according to the terms
thereof. In case of the failure of ML punctually to make any such payment, ML &
Co. hereby agrees to make such payment, or cause such payment to be made,
promptly upon demand made by the Company to ML & Co.; provided, however that
delay by the Company in giving such demand shall in no event affect ML & Co.’s
obligations under this Guarantee. This Guarantee shall remain in full force and
effect or shall be reinstated (as the case may be) if at any time any payment
guaranteed hereunder, in whole or in part, is rescinded or must otherwise be
returned by the Company upon the insolvency, bankruptcy or reorganization of ML
or otherwise, all as though such payment had not been made.

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

MERRILL LYNCH & CO., INC. By:  

/s/ PATRICIA KROPIEWNICKI

Name:   Patricia Kropiewnicki Title:   Designated Signatory Date:   March 24,
2008